DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The preliminary amendment filed on 09/20/2019 is acknowledged.  Claims 6-10 have been cancelled.  Claims 16-20 are amended.  As a result, claims 1-5 and 11-20 are pending in this office action.  
Drawings
The drawings received on 20 September 2019 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

This Office Action is Non-Final.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

1. A counting method, comprising: detecting whether a count application source exists; 
obtaining a quantity of counts caused by a current count application source in unit time and server-related parameters, if the count application source exists, the server-related parameters comprising at least one of a utilization rate of CPU, a utilization rate of memory and a quantity of current network connections; 
determining a mode in which the current count application source updates the database according to the quantity of counts or the server-related parameters, the mode comprising a real-time mode and a high-performance mode; 
accumulating the counts caused by the current count application source running in the server, to obtain an accumulated value, if the current count application source updates the database in the high-performance mode; and 
updating the accumulated value of the current count application source to the database according to a preset frequency.

In the instant case, claims 1-5 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a computerized method for obtaining quantity of counts.  
Representative claim 1 recites at least one step or process including obtaining a quantity of counts.  Thus, the claim is to a process, which is one of the statutory categories.  

Representative claim 1 recites accumulating the counts caused by the current count application.  The claim recites a mathematical calculation and falls into the grouping of “mathematical concepts”.  In addition, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper and/or covers performance of certain methods of organizing human activities.  Thus, the limitation fails into “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element, “updating the accumulated value of the current application source to the database”. The additional element is recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  Thus, the claims are abstract.
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.




Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-14 and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Matthews et al. (US 9,929,970 B1) in view of Ramos et al. (US 2019/0164443 A1).

Regarding claims 1, 1 and 16 Matthews discloses a counting method, comprising:
detecting whether a count application source exists (see Matthews Col. 6, lines 50-55, Full counters 162 are used to determine status information for each object 190 with respect the allocation of resources 125 in resource set 120. In an embodiment, resource assignment subsystem 130 may be configured to determine the status information based on comparing the full counters 162 to thresholds 166. In other embodiments, the status information is determined by another subsystem, such as resource update controller 140, and then stored as state indicators 176);
obtaining a quantity of counts caused by a current count application source in unit time and server-related parameters (see Matthews Col. 6, lines 50-55, Full counters 162 are used to determine status information for each object 190 with respect the allocation of resources 125 in resource set 120. In an embodiment, resource assignment subsystem 130 may be configured to determine the status information based on comparing the full counters 162 to thresholds 166. In other embodiments, the status information is determined by another subsystem, such as resource update controller 140, and then stored as state indicators 176), if the count application source exists, the server-related parameters comprising at least one of a utilization rate of CPU, a utilization rate of memory and a quantity of current network connections (see Matthews Col. 6, lines 50-55, Full counters 162 are used to determine status information for each object 190 with respect the allocation of resources 125 in resource set 120. In an embodiment, resource assignment subsystem 130 may be configured to determine the status information based on comparing the full counters 162 to thresholds 166. In other embodiments, the status information is determined by another subsystem, such as resource update controller 140, and then stored as state indicators 176; see Matthews Col. 4, lines 39-46, Resources 125 are each of a common resource type. Example resource types include, without limitation, buffers or other units of memory, processors, threads, interfaces, units of network bandwidth, units of processor utilization, I/O operations, computing devices, network resources, and so forth. Resource set 120 may include any number of resources 125);
determining a mode in which the current count application source updates the database according to the quantity of counts or the server-related parameters (see Matthews Col. 4, lines 39-46, Resources 125 are each of a common resource type. Example resource types include, without limitation, buffers or other units of memory, processors, threads, interfaces, units of network bandwidth, units of processor utilization, I/O operations, computing devices, network resources, and so forth. Resource set 120 may include any number of resources 125), 
accumulating the counts caused by the current count application source running in the server, to obtain an accumulated value, if the current count application source updates the database in the high-performance mode (see Matthews Col. 7, lines 5-11, For each state, one or more thresholds 166 are defined. For instance, a threshold 166 may be a value against which a full counter 162 is compared. If the full counter 162 is above (or, in some embodiments, equal) to the threshold 166, the object 190 corresponding to the full counter 162 is said to be in the state associated with the threshold 166. As another example, thresholds 166 may define one or more ranges, lists, or sets of values associated with different states); and
updating the accumulated value of the current count application source to the database according to a preset frequency (see Matthews Col. 16, lines 4-10, the update frequencies may also be used to determine an expected deviation in the accuracy of the full counters (e.g. an upper limit for how inaccurate, on average, the full counters are expected to be at any given time). In an embodiment, thresholds for a certain type of state (e.g. a state used for determining whether to deny resource assignment requests) may be selected such that the sum of each object's threshold for the state plus the expected deviation does not surpass the total number of available resources. This expected deviation (and hence the thresholds) may be adjusted over time based on historical data such as, for example, how large the intermediate counters actually tend to grow).

see Ramos paragraph [0019], Performance mining model 36 typically tracks data from a set of different events over time. Within performance mining model 36 there are any number of different behavioral patterns that are modeled among the events that indicate some condition, such as a potential bottleneck. For instance, performance mining model 36 may include a first behavior pattern in which events A, B and C are abnormally high during a given time period, a second behavior pattern in which events D and E are lower than normal, etc. Note that some of the behavior patterns may be indicative of performance degradation issues, while other behavior patterns may be indicative of normal operations).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ramos into the method of Matthews to Count application.  Here, combining Ramos with Matthews, which are both related to resource tracking improves Matthews, by creating models that can be applied in a real-time scoring process as system and database performance data streams into a monitoring tool. Scoring can be automated within the database to detect emerging performance bottlenecks in real time (see Ramos paragraph [0009]).

Regarding claims 2, 12 and 17 Matthews discloses obtaining a total quantity of the current count application sources in the database and saving the total quantity as a current total quantity, after updating the accumulated value of the current count application source to the database (see Matthews Col. 16, lines 4-10, the update frequencies may also be used to determine an expected deviation in the accuracy of the full counters (e.g. an upper limit for how inaccurate, on average, the full counters are expected to be at any given time). In an embodiment, thresholds for a certain type of state (e.g. a state used for determining whether to deny resource assignment requests) may be selected such that the sum of each object's threshold for the state plus the expected deviation does not surpass the total number of available resources. This expected deviation (and hence the thresholds) may be adjusted over time based on historical data such as, for example, how large the intermediate counters actually tend to grow);
comparing a sum of the current total quantity and the accumulated value of the current count application source with a preset threshold of the current count application source (see Matthews Col. 16, lines 4-10, the update frequencies may also be used to determine an expected deviation in the accuracy of the full counters (e.g. an upper limit for how inaccurate, on average, the full counters are expected to be at any given time). In an embodiment, thresholds for a certain type of state (e.g. a state used for determining whether to deny resource assignment requests) may be selected such that the sum of each object's threshold for the state plus the expected deviation does not surpass the total number of available resources. This expected deviation (and hence the thresholds) may be adjusted over time based on historical data such as, for example, how large the intermediate counters actually tend to grow);
and
stopping counting for the current count application source if the preset threshold is exceeded (see Matthews Col. 16, lines 4-10, the update frequencies may also be used to determine an expected deviation in the accuracy of the full counters (e.g. an upper limit for how inaccurate, on average, the full counters are expected to be at any given time). In an embodiment, thresholds for a certain type of state (e.g. a state used for determining whether to deny resource assignment requests) may be selected such that the sum of each object's threshold for the state plus the expected deviation does not surpass the total number of available resources. This expected deviation (and hence the thresholds) may be adjusted over time based on historical data such as, for example, how large the intermediate counters actually tend to grow).

Regarding claims 3, 13 and 18 Matthews discloses wherein the step of determining a mode in which the current count application source updates the database according to the quantity of counts comprises the steps of:
judging whether the quantity of counts exceeds a preset quantity;
determining that the current count application source updates the database …, if the preset quantity is exceeded (see Matthews Col. 6, lines 50-55, Full counters 162 are used to determine status information for each object 190 with respect the allocation of resources 125 in resource set 120. In an embodiment, resource assignment subsystem 130 may be configured to determine the status information based on comparing the full counters 162 to thresholds 166. In other embodiments, the status information is determined by another subsystem, such as resource update controller 140, and then stored as state indicators 176); and
determining that the current count application source updates the database …, if the quantity of counts is less than or equal to the preset quantity (see Col. 7, lines 5-11, For each state, one or more thresholds 166 are defined. For instance, a threshold 166 may be a value against which a full counter 162 is compared. If the full counter 162 is above (or, in some embodiments, equal) to the threshold 166, the object 190 corresponding to the full counter 162 is said to be in the state associated with the threshold 166. As another example, thresholds 166 may define one or more ranges, lists, or sets of values associated with different states).
Ramos expressly discloses a real-time mode and a high-performance mode (see Ramos paragraph [0019], Performance mining model 36 typically tracks data from a set of different events over time. Within performance mining model 36 there are any number of different behavioral patterns that are modeled among the events that indicate some condition, such as a potential bottleneck. For instance, performance mining model 36 may include a first behavior pattern in which events A, B and C are abnormally high during a given time period, a second behavior pattern in which events D and E are lower than normal, etc. Note that some of the behavior patterns may be indicative of performance degradation issues, while other behavior patterns may be indicative of normal operations).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ramos into the method of Matthews to have count application.  Here, combining Ramos with Matthews, which are both related to resource tracking improves Matthews, by creating models that can be applied in a real-time scoring process as system and database performance data streams into a monitoring tool. Scoring can be automated within the database to detect emerging performance bottlenecks in real time (see Ramos paragraph [0009]).


Regarding claims 4, 14 and 19 Matthews discloses wherein the step of determining a mode in which the current count application source updates the database according to the server-related parameters (see Col. 2, lines 65-67, tracking and/or managing resource utilization in a computer system using efficient tracking of shared resource usage) comprises the steps of:
judging whether the utilization rate of CPU is higher than a first preset utilization rate (see Col 14, lines 5-14, Block 260 comprises determining that a next update time has been reached. Block 260 may occur, for example, on a periodic basis, such as once every clock cycle, once every other clock cycle, once every n clock cycles, every second, and so forth. Block 260 may also or instead occur at previously scheduled times. Block 260 may also or instead occur in response to certain events, such as detecting that an intermediate counter is above a threshold, or detecting that a measure of processor utilization is below a certain percentage), or
whether the utilization rate of memory is higher than a second preset utilization rate (see Col 14, lines 5-14, Block 260 comprises determining that a next update time has been reached. Block 260 may occur, for example, on a periodic basis, such as once every clock cycle, once every other clock cycle, once every n clock cycles, every second, and so forth. Block 260 may also or instead occur at previously scheduled times. Block 260 may also or instead occur in response to certain events, such as detecting that an intermediate counter is above a threshold, or detecting that a measure of processor utilization is below a certain percentage), or
(see Col 14, lines 5-14, Block 260 comprises determining that a next update time has been reached. Block 260 may occur, for example, on a periodic basis, such as once every clock cycle, once every other clock cycle, once every n clock cycles, every second, and so forth. Block 260 may also or instead occur at previously scheduled times. Block 260 may also or instead occur in response to certain events, such as detecting that an intermediate counter is above a threshold, or detecting that a measure of processor utilization is below a certain percentage);
determining that the current count application source updates the database in the …, if a judgment result is yes (see Col. 6, lines 50-55, Full counters 162 are used to determine status information for each object 190 with respect the allocation of resources 125 in resource set 120. In an embodiment, resource assignment subsystem 130 may be configured to determine the status information based on comparing the full counters 162 to thresholds 166. In other embodiments, the status information is determined by another subsystem, such as resource update controller 140, and then stored as state indicators 176); and
determining that the current count application source updates the database …, if a judgment result is no (see Ramos paragraph [0019], Performance mining model 36 typically tracks data from a set of different events over time. Within performance mining model 36 there are any number of different behavioral patterns that are modeled among the events that indicate some condition, such as a potential bottleneck. For instance, performance mining model 36 may include a first behavior pattern in which events A, B and C are abnormally high during a given time period, a second behavior pattern in which events D and E are lower than normal, etc. Note that some of the behavior patterns may be indicative of performance degradation issues, while other behavior patterns may be indicative of normal operations).
Ramos expressly discloses a real-time mode and a high-performance mode (see Ramos paragraph [0019], Performance mining model 36 typically tracks data from a set of different events over time. Within performance mining model 36 there are any number of different behavioral patterns that are modeled among the events that indicate some condition, such as a potential bottleneck. For instance, performance mining model 36 may include a first behavior pattern in which events A, B and C are abnormally high during a given time period, a second behavior pattern in which events D and E are lower than normal, etc. Note that some of the behavior patterns may be indicative of performance degradation issues, while other behavior patterns may be indicative of normal operations).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ramos into the method of Matthews to have Count application.  Here, combining Ramos with Matthews, which are both related to resource tracking improves Matthews, by creating models that can be applied in a real-time scoring process as system and database performance data streams into a monitoring tool. Scoring can be automated within the database to detect emerging performance bottlenecks in real time (see Ramos paragraph [0009]).


Claims 5, 15 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Matthews et al. (US 9,929,970 B1) in view of Ramos et al. (US 2019/0164443 A1) further in view of Luo (US 2017/0201574 A1).

Regarding claims 5 and 15 and 20 Matthews discloses, wherein the step of updating the accumulated value of the current count application source to the database according to a preset frequency (see Matthews Col. 6, lines 50-55, Full counters 162 are used to determine status information for each object 190 with respect the allocation of resources 125 in resource set 120. In an embodiment, resource assignment subsystem 130 may be configured to determine the status information based on comparing the full counters 162 to thresholds 166. In other embodiments, the status information is determined by another subsystem, such as resource update controller 140, and then stored as state indicators 176);
comprises the steps of:
judging whether the quantity of counts caused by the current count application source in unit time is reduced; reducing the preset frequency accordingly and updating the accumulated value of the current count application source to the database according to a reduced frequency, if a judgment result is yes (see Matthews Col. 15, lines 54-65, as well as the frequency with which resource assignments or trackable events may occur, may be utilized to select a suitable size (e.g. number of bits) for the intermediate counters, so as to ensure that the intermediate counters do not grow to a value larger than can be stored. Conversely, the frequency with which full counters are updated may be adjusted dynamically based on the sizes of the intermediate counters and/or the whether any intermediate counters are at risk to exceed their maximum values. For instance, updates to some or all of the full counters may be skipped to conserve processing power if their corresponding intermediate counters are not at risk for exceeding their maximum magnitudes before the full counters are scheduled for their next update);
increasing the preset frequency accordingly and updating the accumulated value of the current count application source to the database according to an increased frequency, if a judgment result is no (see Matthews Col. 16, lines 4-10, the update frequencies may also be used to determine an expected deviation in the accuracy of the full counters (e.g. an upper limit for how inaccurate, on average, the full counters are expected to be at any given time). In an embodiment, thresholds for a certain type of state (e.g. a state used for determining whether to deny resource assignment requests) may be selected such that the sum of each object's threshold for the state plus the expected deviation does not surpass the total number of available resources. This expected deviation (and hence the thresholds) may be adjusted over time based on historical data such as, for example, how large the intermediate counters actually tend to grow).
Luo expressly discloses judging whether the utilization rate of CPU or the utilization rate of memory or the quantity of current network connections is increased;
reducing the preset frequency accordingly and updating the accumulated value of the current count application source to the database according to a reduced frequency, if a judgment result is yes;
(see Luo paragraph [0030], the characteristic values respectively associated with the first host computing system and second computing system resource usage data (e.g., the first characteristic value and the second characteristic value) are computed separately in accordance with a preset adjustment frequency based on the corresponding resource usage data (e.g., first host computing system resource usage data and second computing system resource usage data). Based on the computed one or more characteristic values (e.g., the first characteristic value and the second characteristic value), the resource configuration of the server is dynamically adjusted. For example, as the one or more characteristic values are computed according to a preset frequency or at preset time intervals, the host is notified to increase or decrease the ratio of CPU allocated to run various virtual machines according to characteristic values pertaining to CPU usage. As an example, the number of CPU cgroup configuration changes can be adjusted according to one or more characteristic values and/or one or more host resource usage threshold value to achieve an appropriate resource allocation. A cgroup can be configured to limit a certain process(es) to only be run on some CPU. If the CPU utilization of such processes is too high, the CPU number is deemed to be relatively insufficient, and the original cgroup configuration is adjusted accordingly to allocate such processes a greater number of CPU resources. The process(es) can include the host virtual machine process (e.g., the virtual machine in the host can be deemed to be a process).
Luo into the method of Matthews to have judging whether the utilization rate of CPU or the utilization rate of memory or the quantity of current network connections is increased.  Here, combining Luo with Matthews, which are both related to resource allocation and tracking improves Matthews, by providing effective and efficient method for automatic adjustment of  resource allocation promptly in response to online load variations (see Luo paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone  number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).